Exhibit 10.42

 

--------------------------------------------------------------------------------

 

GUARANTEE

 

dated as of

 

December 30, 2002

 

of

 

TECO ENERGY, INC.

 

and

 

TECO TRANSPORT CORPORATION

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1.

  Guarantee Terms    2     1.1 The Guarantee    2     1.2 Guarantor’s
Obligations Absolute    3     1.3 Waivers by Guarantor    5     1.4
Reinstatement of Guarantee    6     1.5 No Subrogation    6     1.6 The
Guarantee to Rank on Parity with Other Unsecured Indebtedness    7     1.7
Waiver of Acceptance    7

ARTICLE 2.

  Payments Free and Clear of Taxes, Etc.    7

ARTICLE 3.

  Consent to Assignment; Payment    7

ARTICLE 4.

  Subordination    8

ARTICLE 5.

  Notices    8

ARTICLE 6.

  Construction    8

ARTICLE 7.

  Severability    9

ARTICLE 8.

  Successors    9

ARTICLE 9.

  Entire Agreement; Amendment    9

ARTICLE 10.

  Term of Guarantee    9

ARTICLE 11.

  Governing Law    9

ARTICLE 12.

  Jurisdiction and Service of Process    9

ARTICLE 13.

  Original Copies    10

ARTICLE 14.

  No Waivers    10

ARTICLE 15.

  Waiver of Trial by Jury    10

ARTICLE 16.

  Limitation on Guarantee of Performance    10



--------------------------------------------------------------------------------

GUARANTEE

 

This GUARANTEE, dated as of December 30, 2002 (the “Guarantee”), is made by TECO
ENERGY, INC. and TECO TRANSPORT CORPORATION, each a Florida corporation (each a
“Guarantor” and collectively, the “Guarantors”), jointly and severally in favor
of the Guaranteed Parties (as hereinafter defined).

 

WHEREAS, all capitalized terms used herein without definitions shall have the
respective meanings set forth in Schedule A to the Agreement to Acquire and
Charter, dated as of the date hereof (the “Agreement”), among TTC Trust, Ltd., a
Connecticut statutory trust (the “Shipowner”), acting by and through State
Street Bank and Trust Company of Connecticut, National Association, not in its
individual capacity except as expressly stated therein but solely as trustee
(the “Trustee”), General Electric Capital Corporation (the “Initial Owner
Participant”), TECO Ocean Shipping, Inc. and TECO Barge Line, Inc. (the
“Sellers” and “Charterers”), and the Guarantors; and

 

WHEREAS, it is a condition to the transactions contemplated by the Agreement,
the Demise Charters and the other Transaction Documents that the Guarantors
guarantee that Charterers will make all the payments provided for in, and
perform all of their obligations under, the Demise Charters, the Tax Indemnity
Agreements and all of the other Transactions Documents to which they are a party
(in each case, as the same may be amended, waived, modified or supplemented from
time to time, being herein referred to individually as a “Guaranteed Agreement”
and collectively as the “Guaranteed Agreements”), receipt of copies of which
each Guarantor hereby acknowledges; and

 

WHEREAS, each Guarantor is entering into this Guarantee for the aforesaid
purpose and to induce the Shipowner, the Trustee, in both its individual and
trust capacities, and the Owner Participant (the foregoing together with their
respective Affiliates and successors, transferees and assigns, being herein
referred to individually as a “Guaranteed Party” and collectively as the
“Guaranteed Parties”) to enter into and perform their respective obligations
under the Transaction Documents; and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance by Charterers of the Transaction Documents to which it is a party
and the execution, delivery and performance of this Guarantee indirectly
benefit, and are within the corporate purposes and in the best interests of,
such Guarantor;



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration which each Guarantor hereby acknowledges having
received, each Guarantor, jointly and severally, hereby covenants and agrees
with and represents and warrants to each of the Guaranteed Parties as follows:

 

ARTICLE 1. Guarantee Terms.

 

1.1 The Guarantee. Each Guarantor, jointly and severally, hereby irrevocably and
unconditionally guarantees to each of the Guaranteed Parties the due and
punctual (a) full payment (whether due by acceleration or otherwise) by
Charterers in accordance with the terms and provisions of the Guaranteed
Agreements of any and all sums (including, but not limited to, Charter Hire,
Stipulated Loss Value, payments under Articles 17, 18 and/or 19 of the Demise
Charters, indemnities, reimbursement sums, damages, interest, fees and expenses,
Fees, Taxes and/or Other Charges, and all other expenses incurred by or owing to
any such Guaranteed Party) which are now or hereafter payable by Charterers
under any of the Guaranteed Agreements as and when the same shall become due and
payable in accordance with the terms and provisions of the Guaranteed
Agreements, and (b) faithful performance and discharge by Charterers of each and
every other duty, agreement, covenant, undertaking and obligation of Charterers
in favor of any Guaranteed Party under and in accordance with the terms and
provisions of the Guaranteed Agreements at the time or times required thereby
(all such obligations described in clauses (a) and (b) above being herein
referred to individually as a “Guaranteed Obligation” and collectively as the
“Guaranteed Obligations”). In the case of the failure or inability of Charterers
duly, punctually and fully to pay any such Guaranteed Obligation described in
clause (a) above when due and in accordance with the terms of the applicable
Guaranteed Agreement (whether or not such failure or inability shall constitute
an Event of Default), each Guarantor hereby irrevocably and unconditionally
agrees to pay or cause to be paid to the Person or Persons entitled to receive
the same (according to their respective interests) under and in accordance with
the Guaranteed Agreements, on the day such payments are (or would have become)
due and payable, an amount equal to the aggregate of all such Guaranteed
Obligations then due and unpaid (including, without limitation, any and all
interest due and payable under any of the Guaranteed Agreements). In the case of
the failure or inability of Charterers duly and punctually to perform and
discharge any such Guaranteed Obligation described in clause (b) above (whether
or not such failure or inability shall constitute an Event of Default), in favor
of any Guaranteed Party under and in accordance with the terms and provisions of
the Guaranteed Agreements, each Guarantor hereby irrevocably and unconditionally
agrees promptly to perform or discharge the same or cause the same to be
performed or complied with. In addition, in the case of any such failure of
payment, performance or discharge of any Guaranteed Obligation by Charterers
when due, each Guarantor shall forthwith, upon request of any Guaranteed Party,
pay to the Guaranteed Party making such request such additional amounts as may
be necessary to reimburse such Guaranteed Party in full for any reasonable
out-of-pocket expenses that such Guaranteed Party incurred as a result of any
such failure by Charterers (including, without limitation, reasonable attorneys’
fees and expenses and other reasonable fees and disbursements that may have been
incurred by or on behalf of such Guaranteed Party in enforcing such payments,
performance or discharge by Charterers or in enforcing this Guarantee).

 

1.2 Guarantor’s Obligations Absolute. The obligations, covenants, agreements and
duties of each Guarantor hereunder (a) shall be primary obligations of

 

- 2 -



--------------------------------------------------------------------------------

such Guarantor, (b) are absolute, unconditional and irrevocable, (c) shall
remain in full force and effect and shall not be discharged, limited, impaired,
reduced or terminated in any way by any circumstance or condition whatsoever
(whether or not such Guarantor or Charterers shall have any knowledge or notice
thereof) except by payment and performance in full of the Guaranteed
Obligations, (d) shall constitute a guaranty of payment, performance and
discharge and not of collection and (e) shall be joint and several with any
other Guarantor. In addition, the foregoing obligations, covenants, agreements
and duties shall not be subject to any counterclaim, crossclaim, set off,
deduction, withholding, diminution, abatement, recoupment, suspension,
deferment, reduction or defense for any reason whatsoever and no Guarantor shall
have any right to terminate this Guarantee or to be released, relieved or
discharged from any of its obligations, covenants, agreements and duties
hereunder for any reason whatsoever (whether or not such Guarantor or Charterers
shall have any knowledge or notice thereof), including, without limitation:

 

(i) any amendment, modification, addition, deletion or supplement to, or other
change in or to or waiver of any provision of any Guaranteed Agreement or to any
Vessel, or any assignment, mortgaging or transfer of any thereof or of any
interest therein, or any furnishing or acceptance of additional security, or any
exchange or release of any security, for the obligations of Charterers under the
Guaranteed Agreements, or the failure of any security or the failure of any
Person to perfect any security interest; provided, however, that no such
amendment, modification, addition, deletion or supplement to, or change in, any
Guaranteed Agreement shall increase any obligation of any Guarantor hereunder
except to the extent such Guarantor shall consent thereto in writing;

 

(ii) any failure, omission or delay on the part of Charterers or any Guaranteed
Party, to perform or comply with any term of any Guaranteed Agreement;

 

(iii) any waiver, consent, extension, indulgence, compromise, release or other
action or inaction under or in respect of any Guaranteed Agreement or any
obligation or liability of Charterers or any Guaranteed Party, or any exercise
or nonexercise of any right, remedy, power or privilege under or in respect of
any such Guaranteed Agreement or any such obligation or liability;

 

(iv) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, dissolution, liquidation, winding up or similar proceeding with
respect to Charterers or any Guaranteed Party or any other Person or any of
their respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

 

(v) any limitation on the liability or obligations of Charterers or any other
Person under any Guaranteed Agreement or any discharge, termination,
cancellation, frustration, irregularity, invalidity, unenforceability,
illegality or impossibility of performance, in whole or in part, of any of the
Guaranteed Agreements or any term of any thereof;

 

- 3 -



--------------------------------------------------------------------------------

(vi) any defect in the title, compliance with specifications, condition, design,
operation or fitness for use of, any ineligibility for any particular activity
of any damage to or loss or destruction of or any interruption or cessation in
the use of, any Vessel or any portion thereof by Charterers or any other Person
for any reason whatsoever (including, without limitation, any Event of Loss or
any event referred to in Article 12 of the Demise Charters) regardless of the
duration thereof (even though such duration would otherwise constitute a
frustration of the Demise Charters), whether or not resulting from accident and
whether or not without fault on the part of either Charterer or any other
Person;

 

(vii) any merger or consolidation of Charterers or any Guarantor into or with
any other Person or any sale, lease or transfer or other disposition of any or
all or substantially all of the assets of Charterers or any Guarantor to any
other Person;

 

(viii) any change in the ownership of Charterers (including, without limitation,
any change as a result of which the magnitude of any Guarantor’s ownership
interest in Charterers is reduced or any Guarantor ceases to hold any such
ownership interest, directly or indirectly);

 

(ix) any act, omission or breach on the part of Charterers, any Guaranteed Party
or any other Person under any Guaranteed Agreement or other Transaction
Document, or under any law or governmental regulation applicable to said parties
or to any Vessel;

 

(x) any claims as a result of any other business dealings by any Guaranteed
Party, any Guarantor, Charterers or any other Person;

 

(xi) any event of force majeure;

 

(xii) any legal requirement; and

 

(xiii) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, that might otherwise constitute a legal or
equitable defense or discharge of the liabilities of a guarantor or surety or
that might otherwise limit recourse against any Guarantor.

 

The obligations of each Guarantor set forth herein constitute the full recourse
obligations of such Guarantor enforceable against it to the full extent of all
its assets and properties, notwithstanding any provision in any Guaranteed
Agreement limiting the liability of the Shipowner, the Trustee, the Owner
Participant or any other Person.

 

- 4 -



--------------------------------------------------------------------------------

The obligations of each Guarantor set forth in this Guarantee shall be
continuing and each Guarantor agrees that in the discharge of its obligations
under Section 1.1 hereof, no judgment, order, or execution need be obtained, and
no action, suit or proceeding need be brought, and no other remedies need be
exhausted against either Charterer or any other Person, or against any other
security, prior to the demand by any Guaranteed Party for payment or performance
hereunder.

 

1.3 Waivers by Guarantor. To the extent permitted by applicable law, each
Guarantor hereby unconditionally waives and agrees to waive at any future time
any and all rights which such Guarantor may have or which now or at any time
hereafter may be conferred upon it, by statute, rule of law, regulation or
otherwise, to terminate, cancel, quit or surrender this Guarantee. Without
limiting the generality of the foregoing, it is agreed that, at any time or from
time to time, the occurrence or existence of any one or more of the following
shall not release, relieve or discharge any Guarantor from liability hereunder,
and each Guarantor hereby unconditionally waives and agrees to waive to the
extent permitted by applicable law:

 

(i) notice of any of the matters referred to in Section 1.2 hereof and of any
matters which may be referred to in any other Guaranteed Agreement (except any
notices to which any Guarantor is expressly entitled thereunder);

 

(ii) all notices that may be required by statute, rule of law, regulation or
otherwise, now or hereafter in effect, to preserve intact any rights against any
Guarantor including, without limitation, any demand, presentment and protest,
proof of notice of non-payment under the Guaranteed Agreements, and notice of
any default or failure on the part of either Charterer to perform and comply
with any covenant, agreement, term or condition of any of the Guaranteed
Agreements;

 

(iii) the enforcement, assertion or exercise against Charterers of any right,
power, privilege or remedy conferred in the Guaranteed Agreements or otherwise
and any requirement that any Guaranteed Party protect, secure, perfect or insure
any security interest or Lien on any property subject thereto;

 

(iv) any requirement of promptness or diligence on the part of any Person;

 

(v) any requirement to exhaust any remedies or to mitigate the damages resulting
from a default under the Guaranteed Agreements;

 

(vi) any notice of any sale, transfer or other disposition of any right, title
to or interest in any Guaranteed Agreement or any Vessel;

 

(vii) any filing of claims by any Guaranteed Party with any court in the event
of the bankruptcy (or any similar proceeding for the relief of financially
distressed debtors) of Charterers; and

 

- 5 -



--------------------------------------------------------------------------------

(viii) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, that might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety, or that might
otherwise limit recourse against any Guarantor.

 

1.4 Reinstatement of Guarantee. This Guarantee shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned by the recipient thereof upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of either of the Charterers, or upon
or as a result of the appointment of a custodian, receiver, intervenor or
conservator of, or trustee or similar officer for, either of the Charterers or
any substantial part of their property, or otherwise, all as though such
payments had not been made. If an event specified in Articles 15(a)(9) or
15(a)(10) of the Demise Charters shall occur, and such occurrence shall prevent,
delay or otherwise affect the right of any Guaranteed Party to receive any
payment under any Guaranteed Agreement (including, without limitation, any
amounts payable pursuant to Article 15(b) of the Demise Charters), each
Guarantor agrees that, for purposes of this Guarantee and its obligations
hereunder and notwithstanding the occurrence of any of the foregoing events,
such Guarantor shall forthwith pay any such amount guaranteed hereunder at such
times and in such amounts as are specified in the Guaranteed Agreements.

 

1.5 No Subrogation. No Guarantor shall be entitled to be subrogated to any of
the rights of any Guaranteed Party against Charterers in respect of any amounts
paid by such Guarantor pursuant to any provision of this Guarantee or any
obligations guaranteed hereby until all Guaranteed Obligations have been paid or
performed or discharged in full, but upon such payment or performance or
discharge in full (and so long as this Guarantee has not been reinstated
pursuant to Section 1.4 hereof), such Guarantor shall be subrogated in full to
all rights of all Guaranteed Parties in respect thereof. Each Guaranteed Party
hereby agrees at the expense of the Guarantors to execute such documents and do
such other and further things as may be reasonably requested by any Guarantor to
effect and evidence such subrogation. Unless and until all Guaranteed
Obligations have been paid or performed or discharged in full, no Guarantor
shall assign or otherwise transfer any such claim against Charterers. If any
amount shall be paid to any Guarantor on account of the foregoing subrogation
rights at any time when all of the Guaranteed Obligations shall not have been
paid, performed or discharged in full, such amount shall be held in trust for
the benefit of the Guaranteed Party or Guaranteed Parties entitled to receive
the same (according to their respective interests) under, and in strict
accordance with, the Guaranteed Agreements, shall be segregated from the other
funds of such Guarantor and shall forthwith be paid over by such Guarantor to
such Guaranteed Party or Guaranteed Parties.

 

1.6 The Guarantee to Rank on Parity with Other Unsecured Indebtedness. The
obligations of each Guarantor under this Guarantee shall rank on a parity with
all other unsecured and unsubordinated indebtedness of such Guarantor now or
hereafter existing.

 

- 6 -



--------------------------------------------------------------------------------

1.7 Waiver of Acceptance. Each Guarantor hereby waives notice of acceptance of
this Guarantee by the Guaranteed Parties.

 

ARTICLE 2. Payments Free and Clear of Taxes Etc.

 

Without limiting the generality of the foregoing, all payments made by any
Guarantor under this Guarantee shall be made free and clear of, and without
reduction for or on account of, any present or future stamp or other taxes,
levies, imposts, duties, charges, fees, deductions, withholdings, restrictions
or conditions of any nature whatsoever now or hereafter imposed, levied,
collected, withheld or assessed by any country (or by any political subdivision
or taxing authority thereof or therein), excluding income taxes and franchise
taxes which are in lieu of income taxes now or hereafter imposed on any
Guaranteed Party (such nonexcluded taxes being hereinafter collectively referred
to as “Designated Taxes”). If any Designated Taxes are required to be withheld
from any amounts payable to any Guaranteed Party under this Guarantee the
amounts so payable to such Guaranteed Party shall be increased to the extent
necessary to yield to such Guaranteed Party (after payment of all Designated
Taxes) an aggregate amount equal to the amount specified in this Guarantee. This
Article 2 shall be interpreted and applied in a manner consistent with the
obligation of a party to a Transaction Document to make a payment with respect
to a Guaranteed Obligation on an after-tax basis so as to avoid duplication of
any gross-up payment. Whenever any Designated Tax is payable by any Guarantor,
as promptly as possible thereafter, such Guarantor shall send the relevant
Guaranteed Party an original or true copy of an official receipt showing payment
thereof.

 

ARTICLE 3. Consent to Assignment; Payment.

 

(a) Each Guarantor hereby consents to the assignment by each of Shipowner,
Trustee and/or Owner Participant of its right, title and interest in, to and
under this Guarantee and each of the Guaranteed Agreements; provided, however,
that any such assignment complies with all applicable provisions of Article VIII
of the Agreement and with any corresponding provisions of the Trust Agreement.
This Guarantee is not assignable by any Guarantor, except that this restriction
shall not prohibit assumption of this Guarantee in accordance with the express
provisions of Section 5.1(e)(i)(B) of the Agreement.

 

(b) Each Guarantor agrees that it shall make all payments payable hereunder to
the Person or Persons entitled to receive the same (according to their
respective interests) under and in accordance with the Guaranteed Agreements.

 

ARTICLE 4. Subordination.

 

Each Guarantor agrees that any and all indebtedness and liabilities of
Charterers to such Guarantor, including any obligation to repay any capital
contribution made by such Guarantor to Charterers, directly or indirectly, are
and shall be expressly subordinate and junior in right of payment to all of the
Guaranteed Obligations until the Guaranteed Obligations are indefeasibly paid in
full. Upon and during the continuation

 

- 7 -



--------------------------------------------------------------------------------

of an Event of Default, no Guarantor shall demand or receive from Charterers, or
from anyone acting directly or indirectly on behalf of Charterers, any payment
on account of such indebtedness or liabilities of Charterers.

 

ARTICLE 5. Notices.

 

Unless otherwise specifically provided herein, all notices, consents,
directions, approvals, instructions, requests and other communications required
or permitted by the terms hereof shall be in writing, and shall become effective
when delivered by hand or received by telex or telecopier or registered
first-class mail, postage prepaid, addressed to the respective party hereto at
its address set forth in Section 9.1(a) of the Agreement; provided, however,
that any such addressee may change its address for communication by notice given
as aforesaid to the other parties hereto.

 

ARTICLE 6. Construction.

 

The section headings in this Guarantee and the table of contents hereto are for
convenience of reference only and shall neither be deemed to be a part of this
Guarantee nor modify, define, expand or limit any of the terms or provisions
hereof. All references herein to numbered sections, unless otherwise indicated,
are to sections of this Guarantee. Words and definitions in the singular shall
be read and construed as though in the plural and vice versa, and words in the
masculine, neuter or feminine gender shall be read and construed as though in
either of the other genders where the context so requires.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 7. Severability.

 

If any provision of this Guarantee, or the application thereof to any Person or
circumstance, shall, for any reason or to any extent, be invalid or
unenforceable, such invalidity or unenforceability shall not in any manner
affect or render invalid or unenforceable the remainder of this Guarantee, and
the application of that provision to other Persons or circumstances shall not be
affected but, rather, shall be enforced to the fullest extent permitted by
applicable law.

 

ARTICLE 8. Successors.

 

The terms and provisions of this Guarantee shall be binding upon and inure to
the benefit of each Guarantor and the Guaranteed Parties and their respective
permitted successors, transferees and permitted assigns.

 

ARTICLE 9. Entire Agreement; Amendment.

 

This Guarantee, together with all Guaranteed Agreements, expresses the entire
understanding of the Guarantors and the Guaranteed Parties relating to the
subject matter hereof; and all other understandings, written or oral, are hereby
merged herein and superseded. No amendment of or supplement to this Guarantee,
or waiver or modification of, or consent under, the terms hereof shall be
effective unless in writing and signed by the Guarantors and each of the
Guaranteed Parties.

 

ARTICLE 10. Term of Guarantee.

 

This Guarantee and all guaranties, covenants and agreements of each Guarantor
contained herein shall continue in full force and effect and shall not be
discharged until such time as all of the Guaranteed Obligations shall be paid or
performed or otherwise discharged in full.

 

ARTICLE 11. Governing Law.

 

This Guarantee shall be governed by, construed and enforced in all respects in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely therein without regard to its
conflicts of laws principles.

 

ARTICLE 12. Jurisdiction and Service of Process.

 

Each Guarantor hereby irrevocably submits itself to the jurisdiction of the
United States District Court for the Southern District of New York, for the
purpose of any suit, action or other proceeding arising out of, or relating to,
this Guarantee, any of the Guaranteed Agreements or any of the transactions
contemplated hereby or thereby, and hereby waives, and agrees not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not personally subject to the

 

- 9 -



--------------------------------------------------------------------------------

jurisdiction of the above-named court for any reason whatsoever, that such suit,
action or proceeding is brought in an inconvenient forum, that the venue of such
suit, action or proceeding is improper or that this Guarantee, any Guaranteed
Agreement or the subject matter hereof or thereof may not be enforced in or by
such courts. Each Guarantor hereby agrees (a) that service of process in any
such suit, action or other proceeding by any Guaranteed Party may be made by
mailing a copy of such process by registered or certified mail to each Guarantor
at the address set forth in Article 5 hereof or as otherwise specified in
accordance with Article 5; (b) that service in such manner shall constitute
valid and effective service and (c) that nothing herein shall affect any
Guaranteed Party’s right to effect service of process in any other manner
permitted by law, and (d) that each Guaranteed Party shall have the right to
bring any legal proceedings (including a proceeding for enforcement of a
judgment entered by any of the aforementioned courts) against any Guarantor, in
such court or in any other court or jurisdiction in accordance with applicable
law.

 

ARTICLE 13. Original Copies.

 

This Guarantee may be executed in counterpart originals each of which when
executed and delivered shall be an original.

 

ARTICLE 14. No Waivers.

 

No failure or delay by any Guaranteed Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

ARTICLE 15. Waiver of Trial by Jury.

 

EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.

 

ARTICLE 16. Limitation on Guarantee of Performance.

 

Notwithstanding any other provision of this Guarantee, no Guarantor shall be
required in connection with its guarantee of performance under Article 1.1
hereof to take any action with respect to the any Vessel that (i) would be
contrary to the laws of the United States or (ii) would result in the forfeiture
or loss of such Vessel’s eligibility for documentation under the laws and flag
of the United States with coastwise endorsement; provided, however, that nothing
in this Article 16 shall relieve any Guarantor from any obligation otherwise
arising under Article 1.1 either to (x) cause such performance in a manner that
would not be contrary to United States law and would not result in such
forfeiture or loss of such Vessel’s eligibility, or (y) pay or reimburse the
costs of such performance.

 

[The Next Page is the Signature Page]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered as of the day and year first above written.

 

TECO ENERGY, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

TECO TRANSPORT CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[Signature Page to Guarantee]